      Case 2:18-cv-02942-KJM-AC Document 40 Filed 04/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL LENIOR SMITH,                              No. 2:18-cv-2942 KJM AC P
12                       Plaintiff,
13           v.                                          ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                       Defendant.
17

18          Plaintiff is a state prisoner proceeding with this civil rights action filed pursuant to 42

19   U.S.C. § 1983. By order filed March 8, 2021, this case was referred to the court’s Post-Screening

20   ADR (Alternative Dispute Resolution) Project and stayed for a period of 120 days. ECF No. 32.

21   That order provided defendants the opportunity to request opting out of the ADR Project based on

22   a good faith belief that a settlement conference would be a waste of resources. Id. at 2.

23   Defendants now request to opt out of the Post-Screening ADR Project and that the stay be lifted.

24   ECF No. 39. Having reviewed the request, the court finds good cause to grant it. Because a

25   settlement conference is not taking place at this time, plaintiff’s counsel Chijioke O. Ikonte, who

26   was appointed for the limited purpose of representing plaintiff at the settlement conference, will

27   be released as counsel.

28   ////
                                                        1
     Case 2:18-cv-02942-KJM-AC Document 40 Filed 04/22/21 Page 2 of 2


 1            Good cause appearing, IT IS HEREBY ORDERED that:
 2            1. Defendants’ request to opt out of the Post-Screening ADR Project, ECF No. 39, is
 3   GRANTED.
 4            2. The stay of this action, commencing March 8, 2021, ECF No. 32, is LIFTED.
 5            3. The April 28, 2021 settlement conference before Magistrate Judge Kendall J. Newman
 6   is VACATED.
 7            4. The writ of habeas corpus ad testificandum directing the Warden to produce plaintiff
 8   for the settlement conference, ECF No. 38, is VACATED.
 9            5. The Clerk of the Court is directed to serve a copy of this order on the Warden of R.J.
10   Donovan Correctional Facility at 480 Alta Road, San Diego, CA 92179, and a courtesy copy on
11   the Litigation Coordinator at R.J. Donovan Correctional Facility by fax at (619) 671-7566 or via
12   email.
13            6. Plaintiff’s limited-purpose counsel, Chijioke O. Ikonte, is hereby released as counsel
14   for plaintiff and plaintiff shall proceed pro se.
15            7. Within twenty-one days of the filing of this order, defendants shall file a response to
16   the complaint.
17   DATED: April 22, 2021
18

19

20

21

22

23

24

25

26

27

28
                                                         2
